KLEVANSKY PIPER, LLP
A Limited Liability Law Partnership
SIMON KLEVANSKY                  3217-0
ALIKA L. PIPER                   6949-0
ELAINE T. CHOW                  10377-0
CARISA LIMA KA’ALA DUFFY 7372-0
841 Bishop Street, Suite 1707
Honolulu, Hawaii 96813
Telephone: (808) 536-0200
Facsimile: (808) 237-5759
E-Mail: sklevansky@kplawhawaii.com
        apiper@kplawhawaii.com
        echow@kplawhawaii.com
        kduffy@kplawhawaii.com
Attorneys for Trustee Dane S. Field

                   UNITED STATES BANKRUPTCY COURT

                       FOR THE DISTRICT OF HAWAII

In re                                    Case No. 16-01294
                                         (Chapter 7)
ROLLOFFS HAWAII, LLC,

                    Debtor.

DANE S. FIELD, Chapter 7 Trustee for     Adversary Proceeding No. 18-90035
the Estate of Rolloffs Hawaii, LLC
                                         EX PARTE MOTION TO EXCEED
                    Plaintiff,           PAGE AND WORD LIMIT FOR
                                         PLAINTIFF’S OPPOSITION TO
              v.                         MOTION TO DISMISS;
                                         DECLARATION OF SIMON
TRASHMASTERS, LLC; CORRIDOR              KLEVANSKY
CAPITAL LLC; CORRIDOR
CAPITAL ADVISORS, LLC;                   Hearing
CORRIDOR TRASHMASTERS, L.P.;             Date: April 12, 2019
SPB MANAGEMENT, LLC; SPB                 Time: 10:00 a.m.
WASTE, LLC; SPB CAPITAL GP,              Judge: Hon. Robert J. Faris

115662.docx
  U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 31 Filed 03/19/19 Page 1 of 6
LLC; SPB CAPITAL PARTNERS,
L.P.; SPB PARTNERS, LLC; CRAIG            Related Docket No. 30
ENENSTEIN; L. GEOFFREY
GREULICH; EDWARD A.
MONNIER; JESSAMYN DAVIS; ARI
D. BASS; SCOTT R. BULLOCH;
KENNETH M. PRESSBERG;
KRISTIAN GOURLAY; DOUGLAS
L. ASAY; DOUGLAS D. ASAY;
CHARLES E. LEONARD; BRIAN
COLBECK; ROLLOFFS HAWAII,
INC.; THE KNG GROUP, LLC;
COLBECK CONSULTING LLC;
JOHN DOES 1-50; JANE DOES 1-50;
DOE CORPORATIONS 1-50; DOE
PARTNERSHIPS 1-50; DOE
ENTITIES 1-50,

                    Defendants.


          EX PARTE MOTION TO EXCEED PAGE AND WORD LIMIT
          FOR PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS

              Plaintiff DANE S. FIELD (“Plaintiff” or “Trustee”), Trustee of the

estate of ROLLOFFS HAWAII, LLC (the “Debtor”), by and through his attorneys

of record, hereby moves this Court, ex parte, for an order granting him leave to

submit Plaintiff’s Opposition to Motion to Dismiss (“Opposition”), which exceeds

the page and word limits for responsive memorandum permitted by Local Rule 7.5

and Local Bankruptcy Rule 9013-2. As drafted, the Opposition currently has a

length of 94 pages and 23,291 words.




115662.docx                            -2-
  U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 31 Filed 03/19/19 Page 2 of 6
              This motion is brought on the grounds that the Motion to Dismiss is

106 pages long, seeks dismissal of 61 Counts against 16 defendants and deals with

complex issues. The additional pages and words are necessary to adequately

present the Trustee’s responsive arguments to the Motion.

              Accordingly, the Trustee respectfully requests that he be permitted to

submit the Opposition in a length of up to 94 pages and no more than 23,500

words, somewhat exceeding the limit established by Local Rule 7.5 and Local

Bankruptcy Rule 9013-2, and is based upon the Declaration of Simon Klevansky

attached hereto, and the records files herein.

              DATED: Honolulu, Hawaii, March 19, 2019.

                                                 /s/ Simon Klevansky
                                                 SIMON KLEVANSKY
                                                 ALIKA L. PIPER
                                                 ELAINE T. CHOW
                                                 CARISA LIMA KA’ALA DUFFY
                                                 Attorneys for Plaintiff
                                                 Trustee Dane S. Field




115662.docx                              -3-
  U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 31 Filed 03/19/19 Page 3 of 6
                   UNITED STATES BANKRUPTCY COURT

                       FOR THE DISTRICT OF HAWAII

In re                                    Case No. 16-01294
                                         (Chapter 7)
ROLLOFFS HAWAII, LLC,
                    Debtor.

DANE S. FIELD, Chapter 7 Trustee for     Adversary Proceeding No. 18-90035
the Estate of Rolloffs Hawaii, LLC
                    Plaintiff,           DECLARATION OF SIMON
                                         KLEVANSKY
              v.
TRASHMASTERS, LLC; CORRIDOR
CAPITAL LLC; CORRIDOR
CAPITAL ADVISORS, LLC;
CORRIDOR TRASHMASTERS, L.P.;
SPB MANAGEMENT, LLC; SPB
WASTE, LLC; SPB CAPITAL GP,
LLC; SPB CAPITAL PARTNERS,
L.P.; SPB PARTNERS, LLC; CRAIG
ENENSTEIN; L. GEOFFREY
GREULICH; EDWARD A.
MONNIER; JESSAMYN DAVIS; ARI
D. BASS; SCOTT R. BULLOCH;
KENNETH M. PRESSBERG;
KRISTIAN GOURLAY; DOUGLAS
L. ASAY; DOUGLAS D. ASAY;
CHARLES E. LEONARD; BRIAN
COLBECK; ROLLOFFS HAWAII,
INC.; THE KNG GROUP, LLC;
COLBECK CONSULTING LLC;
JOHN DOES 1-50; JANE DOES 1-50;
DOE CORPORATIONS 1-50; DOE
PARTNERSHIPS 1-50; DOE
ENTITIES 1-50,
                    Defendants.


115662.docx
  U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 31 Filed 03/19/19 Page 4 of 6
                   DECLARATION OF SIMON KLEVANSKY

              I, SIMON KLEVANSKY, declare, under penalty of perjury, that:

              1.    I am a partner in the law firm Klevansky Piper, LLP (“KP

Law”), attorneys for Plaintiff Dane S. Field, the duly appointed bankruptcy trustee

of the estate of Rolloffs Hawaii, LLC (the “Debtor”).

              2.    I am competent to testify to the matters set forth herein and I

make this declaration based upon my personal knowledge, and a review of certain

documents and records in this case.

              3.    I make this declaration in support of the Trustee’s Ex Parte

Motion to Exceed Page and Word Limit for Plaintiff’s Opposition to Motion to

Dismiss (the “Ex Parte Motion”), filed herewith.

              4.    The Motion to Dismiss (the “Motion”) was filed on

February 15, 2019 by the following Defendants: (i) TrashMasters, LLC;

(ii) Corridor Capital LLC; (iii) Corridor Capital Advisors, LLC; (iv) Corridor

TrashMasters, L.P.; (v) SPB Management, LLC; (vi) SPB Waste, LLC; (vii) SPB

Capital GP, LLC; (viii) SPB Capital Partners, L.P.; (ix) SPB Partners, LLC;

(x) Craig Enenstein; (xi) L. Geoffrey Greulich; (xii) Edward A. Monnier;

(xiii) Jessamyn Davis; (xiv) Ari D. Bass; (xv) Scott R. Bulloch; and (xvi) Kenneth

M. Pressberg.




115662.docx                             -2-
  U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 31 Filed 03/19/19 Page 5 of 6
              5.   The Motion is 106 pages long, seeks dismissal of 61 counts

against the defendants and deals with complex issues. The additional words and

pages in the Plaintiff’s Opposition to Motion to Dismiss, Filed on February 15,

2019 (“Opposition”), are necessary to adequately present the facts of the case and

the Trustee’s responsive arguments.

              6.   Accordingly, the Plaintiff respectfully requests that the Court

grant his Ex Parte Motion and permit him to file the overlength Opposition.

              I declare under penalty of perjury that the foregoing is true and

correct.

              DATED: Honolulu, Hawaii, March 19, 2019.


                                             /s/ Simon Klevansky
                                             SIMON KLEVANSKY




115662.docx                            -3-
  U.S. Bankruptcy Court - Hawaii #18-90035 Dkt # 31 Filed 03/19/19 Page 6 of 6
